Citation Nr: 0201704	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  01-06 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for disability 
manifested by chest pain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from December 1954 to 
April 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2001, a statement of the 
case was issued in June 2001, and a substantive appeal was 
received in August 2001.  The veteran testified at a Board 
hearing conducted at the RO in November 2001. 


FINDINGS OF FACT

1.  By rating decision in March 1996, the RO denied a claim 
of entitlement to service connection for disability 
manifested by chest pain; a notice of disagreement was not 
received to initiate an appeal from that determination. 

2.  Evidence received since the March 1996 rating decision is 
not, together or in connection with evidence previously of 
record, of such significance that it must be reviewed to 
fairly decide the merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  The March 1996 rating decision which denied entitlement 
to service connection for disability manifested by chest pain 
is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received since the March 1996 rating decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for disability manifested by chest pain 
has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case shows that the RO has attempted to obtain 
all records identified by the veteran.  Moreover, the veteran 
was afforded a VA heart examination in December 2000.  VA and 
private medical reports are also of record.  Significantly, 
no additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the new and material 
evidence analysis which is applied when an attempt is made to 
reopen a claim which is the subject of a prior final 
decision.  The discussions in the rating decision and 
statement of the case have duly explained this analysis under 
the facts of this case and made the veteran aware of the 
types of evidence necessary to reopen his claim.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

For purposes of this particular case, the Board also notes 
here that the new legislation expressly provides that the 
duty to assist the veteran shall not be construed to require 
VA to reopen a claim that has been disallowed except where 
new and material evidence has been presented or secured as 
described in 38 U.S.C.A. § 5108.

Turning to the evidence, a review of the claims file reveals 
that a claim by the veteran for entitlement to service 
connection for chest pain was denied by rating decision in 
March 1996.  The veteran was advised of that determination 
and furnished notice of appellate rights and procedures, but 
a timely notice of disagreement was not received to initiate 
an appeal.  That decision therefore became final.  38 
U.S.C.A. § 7105(c).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

For purposes of the present appeal, new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, the "benefit of the doubt doctrine" does not apply 
to the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet.App. 462 (1994).

The underlying claim in this case is a claim of entitlement 
to service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as cardiovascular disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes here that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  It should also be emphasized that 
although a claimant may testify as to symptoms he perceives 
to be manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

At the time of the March 1996 rating decision, evidence of 
record included a copy of the veteran's service discharge 
examination report and various private medical records dated 
in the 1980's.  The April 1957 military discharge examination 
report included history of pain in the chest in 1957 with no 
complications and no sequelae.  Blood pressure was reported 
as 110/62 and chest x-ray was reported to be negative.  On 
examination, the veteran's heart was clinically evaluated as 
normal as were all other body systems.  The only abnormality 
noted was a scar on the first finger of the left hand.  The 
private medical records document hospitalization for 
ureterolithiasis with secondary colic type pain in January 
and February 1985.  Under the section for reporting history 
at the time of admission, it was noted that there was no 
previous history of hypertension or other cardiovascular 
disease.  Blood pressure at that time was recorded as 124/76.  
Another private medical record documents hospitalization in 
September 1985 for a sliding hiatal hernia.  An x-ray at that 
time showed interval increase in heart size with mild 
cardiomegaly and no evidence of failure.  Other records 
document treatment in June 1987 for otitis externa and low 
back sprain.  Radiological study of the chest at that time 
showed borderline heart size; otherwise negative chest 
relatively unchanged from the September 1985 study.  

In the March 1996 rating decision, the RO denied the 
veteran's claim on the basis that the chest pain noted in 
service was acute in nature and that none of the disorders 
diagnosed in the 1980's were manifested during service.     

Various items of evidence have been received since the March 
1996 rating decision, including additional service medical 
records which had not been located at the time of the March 
1996 rating decision.  Newly received evidence also includes 
private medical records documenting treatment in 1996, 1997 
and 1998 for various disorders.  Diagnoses include 
hypertension, and there are references to a history of atrial 
fibrillation and arteriosclerotic cardiovascular disease.  
The private record also includes complaints of constant chest 
pain with comments by examiners that the pain was likely 
chest wall pain.  Also of record are VA outpatient reports 
that document treatment in 2000.  The veteran was afforded a 
VA heart examination in December 2000; the reported diagnosis 
was chronic hypertension.  Also, in November 2001, the 
veteran testified at a Board hearing that he began having 
chest pain during service in connection with an allergic 
reaction to penicillin.  He stated that he went to the clinic 
on several occasions, but was not treated for heart disease.  

After reviewing the record in its entirety, the Board is 
unable to find that new and material evidence has been 
received in the present case.  While various items of 
evidence are certainly new in that they document treatment 
since 1996, they add nothing to the record which changes the 
underlying basis for the March 1996 rating decision.  It must 
be stressed that the fact that the veteran had chest pains 
during service was known at the time of the March 1996 rating 
decision.  The newly received service medical records do not 
document any additional episodes of chest pain other than the 
reported 1957 episode, nor do they document any medical 
diagnosis of chronic disability.  Moreover, also of record in 
March 1996 were some x-ray reports dated in the 1980's 
showing heart enlargement.  However, a negative separation 
examination and a lack of persuasive evidence of a continuity 
of symptomatology for many years after service led the RO to 
conclude that a chronic disability was not manifested during 
the veteran's service.  

The various items of evidence received of record since March 
1996 add nothing to the record which goes to the underlying 
basis of that determination.  While the newly received 
evidence clearly documents hypertension in the 1990's, this 
was many years after the veteran's discharge from service in 
1957.  Moreover, some heart abnormality by x-ray was already 
known at the time of the March 1996 rating decision.  There 
is nothing in the newly received evidence suggesting a link 
between any current disability, including hypertension, and 
the chest pain noted during service in 1957.  With regard to 
the chest pain documented in 1957, the Board directs the 
veteran's attention to the fact that trained medical 
examiners concluded in 1957 that the chest pain was acute and 
resolved without leaving any sequelae.  The Board also notes 
that blood pressure at the time of separation examination was 
110/62 and chest x-ray was negative.  These findings appear 
to support the examiner's clinical evaluation that the 
veteran's heart was normal at that time. 

The Board also acknowledges the veteran's statements and 
testimony that the chest pain he suffered during service was 
related to blood poisoning and/or a reaction to penicillin.  
However, the veteran is not competent as a layperson to 
render such a medical opinion.  Espiritu.  It is well settled 
that lay statements regarding medical etiology cannot serve 
as a predicate to reopen a veteran's claim.  Moray v. Brown, 
5 Vet.App. 211, 214 (1993).  Moreover, while service medical 
records do show a penicillin reaction in December 1995 after 
receiving that drug in treatment for a hand infection, the 
clinical record refers only to swelling of the hands, feet 
and eyes and urticaria.  There was no reference to any chest 
pains in connection with that treatment.  In other words, the 
newly received service medical records do not appear to 
support the veteran's testimony regarding chest pains.  
Again, it would appear to be significant that although 
trained military medical personnel had knowledge of the 
previous chest pain in 1957, they nevertheless determined in 
their medical judgment that the veteran's heart was 
clinically normal at the time of his separation examination.  
Further, none of the medical personnel who have treated the 
veteran over the years have rendered any opinion that the 
chest pain noted in 1957 was a manifestation of any current 
disability.  

In sum, the Board is unable to find that the evidence 
received since the March 1996 rating decision is, either by 
itself or in connection with evidence already of record, so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  Such evidence is therefore 
not new and material.  38 C.F.R. § 3.156.  The veteran's 
claim has not been reopened.  38 U.S.C.A. § 5108.


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

